SUMMARY ORDER
Plaintiff-Appellant Lynette Thompson, a black woman of Trinidadian origin, filed a complaint against several New York City Transit Authority employees on April 18, 1996. The complaint alleges that the defendants unlawfully discriminated against Thompson on the basis her race, gender, and national origin in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., 42 U.S.C. § 1981, and New York State Executive Law § 296. In particular, the complaint asserts that the defendants discriminated against Thompson by failing to interview her for an open position in the department, failing to promote her to that position, and retaliating against her for filing an employment discrimination claim with the Equal Employment Opportunity Commission.
On October 5, 2001, the defendants filed a motion for summary judgment. In a careful and comprehensive, 79-page opinion, the District Court analyzed the evidence presented by Thompson in support of each of her claims and concluded that no genuine issues of material fact existed. The District Court therefore granted the defendants’ motion for summary judgment.
For substantially the reasons stated by the District Court, we agree that the defendants are entitled to summary judgment. Accordingly, the judgment of the District Court granting the defendants’ motion and dismissing Thompson’s complaint is hereby AFFIRMED.